Alice Robie Resnick, J.
This case, which the court of appeals characterized as a “complex case involving the interplay of the Public Records Act, the confidentiality provisions of the State Medical Board of Ohio, and similar, but not identical provisions governing the State Department of Insurance” (footnote omitted), raises two separate yet interrelated issues for our consideration. First, we must determine whether the records in question are “public records” within the meaning of R.C. 149.43. If these records are not public records but rather are confidential investigatory materials, then we must determine whether the presence of a nonagent, third party during witness interviews constitutes a waiver of confidentiality in the otherwise privileged material.
I. Confidentiality of Investigatory Records
Ohio’s Public Records Act is codified in R.C. 149.43 et seq. The statute defines “[pjublic record” as “any record that is kept by any public office.” R.C. 149.43(A)(1). The term “public office” includes “any state agency * * * established by the laws of this state for the exercise of any function of government.” R.C. 149.011(A). R.C. 149.43 must be construed liberally in favor of broad access to records kept by public offices, and any doubt is to be resolved in favor of disclosure of the records. State ex rel. Gannett Satellite Info. Network, Inc. v. *434Petro (1997), 80 Ohio St.3d 261, 264, 685 N.E.2d 1223, 1227, citing State ex rel. Gannett Satellite Info. Network, Inc. v. Shirey (1997), 78 Ohio St.3d 400, 401, 678 N.E.2d 557, 559. Additionally, mandamus is the appropriate remedy to compel compliance with R.C. 149.43. R.C. 149.43(C); see, also, State ex rel. Multimedia, Inc. v. Snowden (1995), 72 Ohio St.3d 141, 142, 647 N.E.2d 1374, 1377, citing State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 426, 639 N.E.2d 83, 88-89. With these standards in mind, we now proceed.
A. Medical Board Records
The Medical Board is a “public office” for the purposes of R.C. 149.43. Former R.C. 4731.22(C)(1), the applicable provision governing Medical Board investigations, stated, “Information received by the board pursuant to an investigation shall be confidential and not subject to discovery in any civil action.” 146 Ohio Laws, Part V, 8765. (The current version is codified at R.C. 4731.22[F][5] and is virtually the same.)
In State Med. Bd. of Ohio v. Murray (1993), 66 Ohio St.3d 527, 536, 613 N.E.2d 636, 642-643, we held that information contained in the Medical Board’s records “is to be kept confidential at all times and is not, under any circumstances, * * * discoverable in a civil action.” Based on the plain language employed in R.C. 4731.22, language that we previously deemed a “clear legislative directive,” we hold that the Medical Board’s investigative records are not public records. Id. at 536, 613 N.E.2d at 642.
R.C. 149.43(A)(1) defines “public record” and enumerates exceptions from the definition of “public record” for purposes of the Public Records Act. “Records the release of which is prohibited by state or federal law” are not public records. R.C. 149.43(A)(l)(q), formerly R.C. 149.43(A)(l)(p), 146 Ohio Laws, Part I, 134. In enacting former R.C. 4731.22(C)(1), the General Assembly specifically exempted the Medical Board’s investigative records from disclosure under R.C. 149.43.
Having determined that the Medical Board’s investigative records are not public records within the meaning of R.C. 149.43, we must now determine whether the Medical Board waived its right to confidentiality by allowing Wilson, a third party, to attend witness interviews.
Former R.C. 4731.22(C)(1) mandated that the board “conduct all investigations and proceedings in such a manner as to protect patient confidentiality. The board shall not make public names or other identifying information about patients unless proper consent is given or a waiver of the patient privilege exists” under R.C. 2317.02(B). 146 Ohio Laws, Part V, 8766. (This mandate remains unchanged in the current version of R.C. 4731.22. See R.C. 4731.22[F][5]. Moreover, this current version requires the board to protect confidentiality not only of patients but also of persons who file complaints with the board.) This provision *435contains safeguards designed to protect patient confidentiality in the same manner that the physician-patient privilege protects patient confidences. State Med. Bd. of Ohio v. Miller (1989), 44 Ohio St.3d 136, 138, 541 N.E.2d 602, 604. The court of appeals correctly recognized that by allowing Wilson to attend witness interviews, the Medical Board violated its duty to maintain the confidentiality in the information it gathered. We agree that it was improper for the Medical Board to give a private third party access to this information. Thus, the issue remains whether the Medical Board’s breach of confidentiality constitutes a waiver.
One physician, Dr. Semertzides, authorized the release of information gathered at an interview attended by Wilson. The court of appeals determined that by signing the release Semertzides waived his privilege of confidentiality with regard to information gathered at his interview. Consequently, the court of appeals directed the trial court to release the records pertaining to Semertzides and to withhold any information concerning anyone else whose privacy rights were implicated. The court ordered that all other records should remain confidential because “[wjithout a valid waiver from all persons whose privacy rights are implicated, these records may not be disclosed under, the Public Records Act.”
‘Waiver” is defined as a voluntary relinquishment of a known right. See Chubb v. Ohio Bur. of Workers’ Comp. (1998), 81 Ohio St.3d 275, 278, 690 N.E.2d 1267, 1269, citing State ex rel. Athens Cty. Bd. of Commrs. v. Gallia, Jackson, Meigs, Vinton Joint Solid Waste Mgt. Dist. Bd. of Directors (1996), 75 Ohio St.3d 611, 616, 665 N.E.2d 202, 207. Persons may either expressly or impliedly waive statutory provisions intended for their own benefit, but statutory provisions cannot be waived when they are intended for the benefit of others. See Brannock v. Brannock (1986), 104 N.M. 385, 386, 722 P.2d 636, 637; see, also, State v. Ventura (1999), 101 Ohio Misc.2d 15, 19, 720 N.E.2d 1024, 1027. Moreover, it is a well-settled general principle that no party has the power to waive matters that affect third parties, because the holder of the privilege is the only one who has the power to relinquish it. Id.
Several groups have a privilege of confidentiality in the Medical Board’s investigative files. In re Kralik (1995), 101 Ohio App.3d 232, 236, 655 N.E.2d 273, 275. These groups include patients, physicians who are under investigation, investigation witnesses, and any other persons whose confidentiality right is implicated by a Medical Board investigation. Id. The holder of the confidentiality privilege is the one who must waive it before the contents of the Medical Board’s investigative files relating to that person may be divulged. Id. Hence, when someone who is not authorized to waive the privilege discloses privileged information, the information remains privileged. State v. Shipley (1994), 94 Ohio App.3d 771, 775, 641 N.E.2d 822, 825, citing Powers v. Chicago Transit Auth. (C.A.7, 1989), 890 F.2d 1355, 1357-1359.
*436By permitting Wilson to attend Medical Board interviews with witnesses, the Medical Board waived its own confidentiality privilege; however, the Medical Board cannot unilaterally waive others’ privileges to confidentiality, because the Medical Board is not the holder of those privileges.
The court of appeals properly ordered an in camera review of records pertaining to the interview with Semertzides and the release of those records after they are redacted to protect the confidentiality of anyone else who has not waived the privilege.
B. Insurance Department Records
The State Department of Insurance is a “public office” for purposes of R.C. 149.43. At issue is R.C. 3901.44, which relates to insurance fraud investigatory records.
Former R.C. 3901.44(A) stated: “All papers, documents, reports, and evidence in the possession of the division of insurance fraud of the department of insurance that pertain to an investigation conducted or authorized by the division are confidential law enforcement investigatory records under section 149.43 of the Revised Code. Notwithstanding such section, the division shall not prohibit public inspection of such records that pertain to an investigation after the expiration of all federal and state statutes of limitations applicable to the particular offense to which the papers, documents, reports, and evidence relate.” 142 Ohio Laws, Part III, 4579. (The current version, codified at R.C. 3901.44[B], is substantially the same.)
Former R.C. 3901.44(A)’s explicit reference to R.C. 149.43 requires that the two sections be read in conjunction. “Confidential law enforcement investigatory records” are not public records for purposes of R.C. 149.43. Former R.C. 149.43(A)(1), now R.C. 149.43(A)(1)(h). However, this is not the end of the inquiry. R.C. 149.43(A)(2) defines “confidential law enforcement investigatory records” as “any record that pertains to a law enforcement matter of criminal, quasi-criminal, civil, or administrative nature, but only to the extent that the release of the record would create a high probability of disclosure of any of the following: .
“(a) The identity of a suspect who has not been charged with the offense to which the record pertains, or of an information source or witness to whom confidentiality has been reasonably promised;
“(b) Information provided by an information source or witness to whom confidentiality has been reasonably promised, which information would reasonably tend to disclose the source’s or witness’s identity;
“(c) Specific confidential investigatory techniques or procedures or specific investigatory work product;
*437“(d) Information that would endanger the life or physical safety of law enforcement personnel, a crime victim, a witness, or a confidential information source.” (Emphasis added.)
The Insurance Department invites this court to hold that analysis pursuant to R.C. 149.43 is unnecessary because the plain language of R.C. 3901.44 specifically deems insurance fraud investigatory records “confidential law enforcement investigatory records” under R.C. 149.43. We decline to adopt this interpretation.
A two-step analysis is required when exempting records from release under R.C. 149.43(A)(2). State ex rel. Multimedia, Inc. v. Snowden (1995), 72 Ohio St.3d 141, 142, 647 N.E.2d 1374, 1377. The first inquiry is whether the record in question is a confidential law enforcement record. The second inquiry is whether releasing the record would create a high probability of disclosure of any of the four categories of information specified in R.C. 149.43(A)(2).
The language employed by the General Assembly in former R.C. 3901.44(A), now (B), answers the first query in the affirmative. In essence, what R.C. 3901.44 does is classify insurance fraud investigatory records as “confidential law enforcement investigatory records” under R.C. 149.43. Thus, the next step is to ascertain whether any of the exemptions in R.C. 149.43(A)(2) apply.
“[E]xeeptions to disclosure must be strictly construed against the custodian of the public records, and the burden to establish an exception is on the custodian.” Multimedia, 72 Ohio St.3d at 142, 647 N.E.2d at 1377, citing State ex rel. James v. Ohio State Univ. (1994), 70 Ohio St.3d 168, 169, 637 N.E.2d 911, 912; see, also, State ex rel. Gannett Satellite Info. Network, Inc. v. Petro (1997), 80 Ohio St.3d 261, 266, 685 N.E.2d 1223, 1228; State ex rel. McCleary v. Roberts (2000), 88 Ohio St.3d 365, 370, 725 N.E.2d 1144, 1148-1149. Our duty requires us to strictly construe confidential law enforcement investigatory records and “resolve any doubts in favor of disclosure.” Multimedia, 72 Ohio St.3d at 143, 647 N.E.2d at 1378. Generally, in the absence of evidence that the custodian of the records disclosed them contents to the public, the exemptions are fully applicable. Petro, 80 Ohio St.3d at 265, 685 N.E.2d at 1227; see, also, State ex rel. WLWT-TV5 v. Leis (1997), 77 Ohio St.3d 357, 361, 673 N.E.2d 1365, 1369-1370.
Application of a statutory exemption to a particular document is best accomplished by an in camera inspection. See Henneman v. Toledo (1988), 35 Ohio St.3d 241, 243, 520 N.E.2d 207, 210. Based on the limited record before us, we are unable to discern the nature of the records at issue. Consequently, the trial court is the tribunal best equipped to inspect these documents in camera, to determine whether their release “would create a high probability of disclosure” of any of the material specified in R.C. 149.43(A)(2), and to withhold any information that falls within a statutory exemption. After examination of the investigatory files, material that does not fall within an exemption must be disclosed upon a request made pursuant to R.C. 149.43, and any exempted information should be *438withheld. See Franklin Cty. Sheriff’s Dept. v. State Emp. Relations Bd. (1992), 63 Ohio St.3d 498, 589 N.E.2d 24, paragraph one of the syllabus.
Having concluded that a two-part inquiry is required in order to determine whether insurance fraud investigatory records, which R.C. 3901.44 designates “confidential law enforcement investigatory records” for purposes of R.C. 149.43, are exempted from release, we now turn to the question of whether the Insurance Department waived its right to rely on any applicable exemptions.
R.C. 149.43’s exemptions are “usually fully applicable absent evidence that the public office having custody of the records disclosed the records to the public.” Petro, 80 Ohio St.3d at 265, 685 N.E.2d at 1227. Wilson, an investigator employed by Anthem, was present at several witness interviews conducted by Raising. During the investigation of the appellees, Wilson attended these interviews as a representative of Anthem and brought with him a working knowledge of the insurance industry and his employer. At no time during his investigation of the appellees did Raising share or disclose the contents of the Insurance Department’s investigatory file with Wilson. Investigations into insurance fraud are not conducted in a vacuum. Investigators working for private insurance companies may have occasion to interact with investigators from the Insurance Department. As a matter of fact, R.C. 3999.42, which went into effect in March 1998, requires that insurers having a “reasonable belief that a person is perpetrating or facilitating an insurance fraud * * * notify the department of insurance.” Although Wilson is a member of the public, his presence at witness interviews conducted by the Insurance Department is not tantamount to a public disclosure and does not effectuate a waiver of any applicable statutory exemptions.
Thus, the court of appeals properly remanded this cause so that the trial court could conduct an in camera inspection of the records in question.
II. Conclusion
The Public Records Act serves a laudable purpose by ensuring that governmental functions are not conducted behind a shroud of secrecy. However, even in a society where an open government is considered essential to maintaining a properly functioning democracy, not every iota of information is subject to public scrutiny. Certain safeguards are necessary. Accordingly, we affirm the court of appeals and remand this cause to the trial court for further proceedings not inconsistent with this opinion.

Judgment affirmed and cause remanded.

Moyer, C.J., Douglas, F.E. Sweeney and Pfeifer, JJ., concur.
Cook and Lundberg Stratton, JJ., concur in part and dissent in part.